—Judgment *904unanimously affirmed without costs. Memorandum: Supreme Court properly granted respondents’ motion to dismiss the petition as time-barred. The determination terminating petitioner’s employment was final and binding on September 22, 1999. This proceeding, commenced in August 2000, is barred by the four-month limitations period provided in CPLR 217 (see, Matter of Malloy v New York City Health & Hosps. Corp., 208 AD2d 542, Iv denied 84 NY2d 812; Matter of Bevins v Burgher, 83 AD2d 662). (Appeal from Judgment of Supreme Court, Yates County, Falvey, J. — CPLR art 78.) Present — Green, J. P., Hayes, Scudder, Kehoe and Burns, JJ.